Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s claim amendments have been entered.  Applicant filed a non-entered claim amendment on 2/19/2021, and subsequently a notice of non-compliant amendment was mailed on 2/24/2021 due to omission of the withdrawn claims from the claim listings.  In response, Applicant filed the instant claim amendments of 4/15/2021.  These amendments incorporate the changes made in the 2/19/2021 amendment, and include the withdrawn claims in the claim listings.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-21, in the reply filed on February 19, 2021, is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Isomaki et al. (U.S. Patent Application Publication No. 2017/0024927), referred herein as Isomaki, in view of Koker et al. (U.S. Patent Application Publication No. 2018/0095785), referred herein as Koker.

Regarding claims 8 and 15, the limitations of each of these claims substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.

Allowable Subject Matter
Claims 2-7, 9-14, and 16-21 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants arguments on pages 6 and 7, with respect to the double patenting rejections, claim objections, 101 rejections, and 112 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the objections and rejections; thus they are withdrawn.

Applicant’s arguments with respect to the 103 rejection have been fully considered, but they are not persuasive.
On pages 7-8 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Koker does not teach prioritizing pixel blocks because the citations teach prioritizing threads, but does not teach that the threads correspond to blocks of pixels.  The Examiner respectfully disagrees with this argument.
It is initially noted that, as shown in the Office Action, Isomaki teaches blocks of pixels, thus Koker is not relied upon to teach blocks of pixels, per se.  Rather, as seen in the stated motivation, it is the prioritization that is of importance in the combination of Koker with Isomaki.  Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references; and it is respectfully submitted that the combination of Isomaki and Koker teaches the claimed blocks of pixels and their prioritization.  Nevertheless, it is also respectfully 
On page 8 of the Applicant's Remarks, the Applicant argues that the remaining independent claims are not taught by the prior art for reasons similar to those discussed in regard to claim 1, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613